Exhibit 10.1

 

2010 EXECUTIVE INCENTIVE PAYMENT PLAN

 

1.             Target Award for each Participant

 

·        17.5 percent of annual base salary

·        Additional 17.5 percent of annual base salary (Michael Smith and
Anthony Mirabelli) -  if pre-tax profit exceeds a higher pre-established
performance level

 

2.             Criteria

 

100 percent of the “target” award for each participant tied to Cobra Electronics
Corporation exceeding target pre-tax profit levels without regard to
extraordinary or other nonrecurring or unusual items in accordance with
generally accepted accounting principles unless the Compensation Committee
determines that any such item shall not be disregarded.

 

3.             Payments

 

If performance goal is exceeded, each participant will receive his pro rata
portion (calculated based on the “target” award of such participant measured
against the aggregate target awards of all participants) of such excess until
all of the participants in the plan receive their full “target” awards.

 

4.             Other Terms

 

·        Pre-tax profit will be calculated based on Cobra Electronics’
consolidated results

·        Incentive payments will be processed with the next regularly scheduled
payroll after the approval by the Board of Directors of 2010 audited
consolidated results, but not later than March 15, 2011, subject to changes
approved by the Compensation Committee

 

1

--------------------------------------------------------------------------------